Shientag, J.
(dissenting). The Trial Justice denied the motion to set aside the verdict of the jury, there being as he said “ a question of the credibility of the witnesses ”. Under those circumstances, the unanimous verdict of the jury should be permitted to stand, a fair trial having been had and no error or misdirection claimed (Beckwith v. New York Central R. R. Co., 64 Barb. 299, 309; Boyd v. Boyd, 252 N. Y. 422, 429; Watt v. Thomas, [1947] 1 All E. R. 582, 584).
I, therefore, dissent and vote to affirm.
Peek, P. J., Dore, Cohn and Van Voorhis, JJ., concur in decision; Shientag, J., dissents in opinion.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event, on the ground that the jury’s verdict is against the weight of the evidence.